PD-0061-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                 Transmitted 4/28/2015 7:43:02 PM
   April 29, 2015                                                                  Accepted 4/29/2015 8:49:44 AM
                                          NO. PD-0061-15                                           ABEL ACOSTA
                                                                                                           CLERK
                    ___________________________________________________


                           IN THE COURT OF CRIMINAL APPEALS

                    ___________________________________________________


                                 CARLTON WOOD, Appellant

                                               VS.

                                  STATE OF TEXAS, Appellee

                    ____________________________________________________

 On Petition for Discretionary Review in Cause No. 04-14-00224-CR , Fourth Court of Appeals
                         and On Appeal from Cause No. 2013 CR 3690
                                  226TH Judicial District Court
                                     Bexar County, Texas

                       APPELLANT’S NOTICE OF REPRESENTATION

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         NOW COMES Appellant, CARLTON WOOD, and makes this Notice of Representation

and would respectfully show the Court as follows:

    1.      The Court granted the State’s Petition for Discretionary Review on April 22, 2015.

    2.      Appellant provides notice that David L. McLane of the McLane Law Firm represents

            Appellant before this court as part of his continuing obligations as court appointed

            counsel on appeal.

    3.      This notice of representation is timely filed by Appellant prior to the May 1, 2015

            deadline set by this Court.

    4.      Counsel for appellant also provides notice to the Court of its new office address

            located at 9901 IH-10 West, Ste. 695, San Antonio, Texas 78230.




                                                                                                 1
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court accept this

   as David L. McLane’s notice of Representation of Carlton Wood in this cause, as well as all

   such other and further relief to which Appellant may show himself entitled.


                                                   Respectfully Submitted,

                                                   DAVID L. MCLANE
                                                   The Colonnade
                                                   9901 IH-10 West, Ste. 695
                                                   San Antonio, Texas 78230
                                                   (210) 736-9966
                                                   (210) 547-7932 fax
                                                   dlmclanelaw@yahoo.com


                                                   By:______________________________
                                                   David L. McLane
                                                   State Bar No. 00795517

                                                   ATTORNEY FOR APPELLANT




                               CERTFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served in conformity

with the Texas Rules of Criminal and Appellate Procedure on the Bexar County District

Attorney’s Office on April 23, 2015, via FAX TRANSMISSION (210) 335-2436.



                                               ____________________________________
                                               DAVID L. MCLANE




                                                                                            2